Main, C. J.
The plaintiff brought this action to recover a balance claimed to be due for electric current furnished by it.. The defendants denied the material allegations of the complaint and, by cross-complaint, sought recovery of damages, claiming that the plaintiff had breached its contract in refusing to continue to furnish electric current for lighting and domestic purposes. The cause was tried to the court without a jury, and resulted in findings of fact, conclusions of law, and a judgment denying to the plaintiff any re- _ *588covery, and awarding to the defendants, upon their cross-complaint, damages in the sum of $310. From this judgment, the plaintiff appeals.
The appellant is a public service corporation, engaged in furnishing electricity for lighting and domestic uses to the inhabitants of the cities of Bremer-ton and Charleston, in this state. The respondents are the owners of a three-room house in the city of Charleston. On the 14th day of February, 1920, the appellant contracted with the respondents to furnish them electric current, and thereafter installed a meter to measure the current used. From time to time, readings were made of the meter and payments made by the respondents for the amount stated to be due by the appellant. In the course of time, the appellant became suspicious that the meter had been tampered with, and was not registering the correct amount of current used by the respondents. Thereupon it caused a check-meter to be installed on a pole about one hundred feet distant. This remained for two or three months, when it was removed. Based upon the readings of the check-meter, the appellant sought recovery for the excess which it claimed the meter in the house of the respondents did not register during the time that it was installed therein. The appellant, at or about the time it removed its check-meter, took from the house of the respondents, the meter which it had installed therein, and refused to longer supply them with electric current. The respondents claimed that this was a breach of the contract and sought recovery in damages, which the court allowed in the amount above stated.
The first and primary question is whether the meter had been tampered with. This is the issue upon the complaint and the denials thereto. The evidence is. directly conflicting, and it would serve no useful purpose to review it in detail. The trial court specifically *589found that the respondents had not done “anything which would tend to defraud the company of any current.” Upon the facts, it must be admitted that the case is a close one, and had we been able to hear the witnesses testify orally, we might have reached a different result from that arrived at by the trial court. We cannot say, however, from the record, that the findings are not supported by a preponderance of the testimony. The trial court not only observed and heard the witnesses, but visited the premises to observe whether the meter introduced in evidence was the one which had been attached to the premises.
The appellant made a motion for a new trial, one of the grounds for which was newly discovered evidence and supports this with the affidavit of the manager of appellant company. But the evidence which it is claimed is newly discovered is not such that it could not have been discovered before the trial by the exercise of reasonable diligence. The-court, in denying the new trial, did not commit error.
The recovery of damages allowed on the cross-complaint cannot be sustained. The general rule is that damages for breach of a contract are such as arise in the natural course of things, or such as may have reasonably been supposed to have been contemplated by the parties when entering into the contract as a probable result of its breach. The respondents have cited no authorities which would sustain a holding that the items of damage were within the scope of this rule, and in the limited time that we have had to investigate the question, we have been unable to discover any.
The judgment of the trial court in dismissing the action upon the complaint is affirmed. The judgment awarding damages on the cross-complaint is reversed.
Mitchell, Bridges, and Fullerton, JJ., concur.